Citation Nr: 0403940
Decision Date: 02/11/04	Archive Date: 05/14/04

DOCKET NO. 02-08 785                        DATE FEB 11 2004

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUE

Entitlement to service connection for bilateral pes planus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from February 1945 to April 1946.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2002 decision by the Department of Veterans Affairs (V A) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for bilateral pes planus.

In addition to the issue cited on the cover page of this remand, the record shows that the veteran has raised issues of entitlement to service connection for low back, knee, and ankle disabilities secondary to flat feet; as well as entitlement to service connection for rheumatoid arthritis. See March 2002 and April 2002 letters from the veteran; April 2002 letter from Robert E. Gallucci, DPM. These issues have not been developed for appellate review and are not intertwined with the issue on appeal. Accordingly, they are referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. Consistent with the instructions below, VA will notify you of the further action that is required on your part.

REMAND

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A. The VCAA also requires the RO to obtain and associate with the record all adequately identified records. Id

The veteran claims that pes planus was caused or aggravated by the shoes and boots he had to wear while in the Navy. In this regard, a January 1945 enlistment examination diagnosed second-degree pes planus, bilaterally. Thereafter, service medical records, including the April 1946 separation examination, are negative for complaints and/or treatment for pes planus.

- 2


While the veteran reports that he started receiving treatment for pes planus within six months after his separation from military service, the record on appeal does not contain any objective medical evidence placing his first post service date of treatment before the 1970's. See January 2001 letter from Frank J. Santopietro, D.P.M. Nonetheless, the post-service record includes an April 2002 letter from Robert E. Gallucci, DPM, in which, after diagnosing the veteran with, among other things, severely pronated feet and noting that this problem caused the veteran to complain of severe foot pain, opined that "[t]he over activity associated with his prior military action contributed to his chronic pain at this point [in] his life."

Therefore, given the fact that the veteran's April 1946 separation examination was negative for pes planus, the fact that objective medical evidence places his first post service date of treatment for pes planus in the 1970's, and given the uncertainty and ambiguity of Dr. Gallucci's April 2002 letter, a remand is required to obtain from Dr. Gallucci a statement as to the basis for his opinion. Further, a medical opinion from a VA podiatrist as to whether the veteran bilateral pes planus was aggravated by military service should be secured. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.303 (2003); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history).

In light of foregoing, this appeal is REMANDED for the following:

1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in full accord with the United States Court of Appeals for Veterans Claims (Court) decision Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5102 and 5103A (West 2002); the Veterans Benefits Act of 2003; and any other applicable legal precedent.

2. The RO should contact Robert E. Gallucci, DPM, and request a copy of the veteran's records, other than those dated between April 1999 and June 2000, as well

- 3 


as an explanation of the facts and evidence upon which he relied in preparing the April 2002 letter.

3. The RO should contact the veteran and request that he identify the name, address, and approximate (beginning and ending) dates of all other VA and nonVA health care providers that have treated him for pes planus since his separation from military service. The
RO should inform the veteran that VA will make efforts to obtain relevant evidence, such as VA and non- VA medical records, employment records, or records from government agencies, if he identifies the custodians thereof. After obtaining any necessary authorizations, obtain all records identified by the veteran that have not already been associated with the record on appeal. If any of the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the veteran notified in writing.

4. After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should schedule the veteran for a VA podiatric examination. The claims folder is to be made available to the podiatrist for review in conjunction with the examination. Based on a review of the claims folder and the results of the examination, the podiatrist is to answer the following:

i. Does the veteran have pes planus? If so, what is current degree of severity vis-a-vis the second degree pes planus diagnosed upon entry into military service.

-4

"ii. Without resorting to speculation, is it at least as likely as not (i.e., is there a 50/50 chance) that pes planus was aggravated by military service?

5. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

6. Thereafter, following any other appropriate development, the RO should readjudicate the appealed issue. If the benefit sought on appeal remains adverse to the veteran, he should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. He should then be afforded an applicable time to respond.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West,
12 Vet. App. 369 (1999).

DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not

- 5 


constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6




